Citation Nr: 0202865	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
generalized anxiety disorder with dysthymia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the veteran's claim 
for an evaluation in excess of zero percent for his service-
connected generalized anxiety disability.  

By March 2000 decision, the RO increased the evaluation for 
the service-connected generalized anxiety disorder with 
dysthymia from zero percent to 10 percent.  The veteran was 
notified of the decision in a statement of the case issued in 
the same month.  The Board notes that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The Court further held 
that, where a claimant files a notice of disagreement to an 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  As 
regulations provide higher ratings for disabilities related 
to psychiatric disorders, the issue in this case remains on 
appeal.

In December 2001, the veteran and his spouse gave oral 
testimony at a hearing before the undersigned Member of the 
Board.  The veteran submitted additional medical evidence at 
that time, and in writing he waived his right to have this 
evidence reviewed by the agency of local jurisdiction prior 
to review by the Board.  See 38 C.F.R. § 20.1304(c) (2001).  
The waiver is valid, and the Board may proceed, reviewing all 
of the evidence of record.





FINDING OF FACT

The veteran's generalized anxiety disorder with dysthymia is 
manifested by moderately severe anxiety, periods of inability 
to perform occupational tasks due to a depressed mood, 
difficulty getting along with people, suspiciousness, poor 
sleep, poor concentration, and poor memory; VA physicians 
have concluded that symptoms of his generalized anxiety 
disorder with dysthymia have been productive of significant 
impairment in social and occupational functioning.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for generalized 
anxiety disorder with dysthymia have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (not applicable here), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  



In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA and its implementing regulations when it adjudicated 
the issue in this case in February 1999.  Nevertheless, after 
reviewing the claims folder, the Board finds that, with 
regard to the claim of entitlement to an increased evaluation 
for generalized anxiety disorder with dysthymia, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulations and VA's duties have 
been fulfilled in this case.  By virtue of the February 1999 
RO decision, a statement of the case issued in March 2000, 
and a supplemental statement of the case issued in May 2001, 
the veteran was given notice of the information and medical 
evidence necessary to substantiate his claim for an increased 
rating for generalized anxiety disorder with dysthymia.  

Significantly, the claims file shows that subsequent to 
enactment of the VCAA, the RO contacted the veteran by 
issuing a supplemental statement of the case in September 
2001, whereby he was notified and informed of the VCAA and 
its provisions.  The RO has obtained all identified medical 
evidence, and there is no indication that there is any 
outstanding relevant evidence pertaining to the disability at 
issue, to include VA and private medical records, that has 
not been obtained.  The veteran has been provided VA 
compensation examinations that are adequate for rating 
purposes.  Accordingly, the Board concludes that remanding 
this case for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In sum, the facts relevant to the 
claim in this case have been properly developed and there is 
no further action which should be undertaken to comply with 
the provisions of the VCAA and its implementing regulations.

Background

Essentially, the veteran maintains that his service-connected 
generalized anxiety disorder with dysthymia is productive of 
greater impairment than is reflected by the currently 
assigned 10 percent evaluation.  

Historically, service connection for an anxiety disorder 
(characterized at that time as chronic hysteria manifested by 
dyspnea and precordial pain), was granted by RO decision in 
January 1946.  The service medical records, and a December 
1946 certificate of disability for discharge, show that the 
veteran was considered unfit for military service because he 
suffered from chronic and severe conversion hysteria, 
manifested by nervousness, night terrors, precordial pain, 
and dyspnea.  The certificate of disability for discharge 
noted that the veteran's anxiety disorder was productive of 
severe impairment.  The RO initially evaluated the service-
connected disability 10 percent disabling, finding that the 
service medical records showed the veteran's neuropsychiatric 
condition represented a moderate degree of disability.

By a June 1949 rating decision, the RO decreased the 
evaluation of the service-connected anxiety disability from 
10 to zero percent, as a VA examination in May 1949 showed 
that the veteran exhibited no neuropsychiatric symptoms at 
that time.

The veteran filed an application for an increased evaluation 
of the service-connected anxiety disorder in March 1998.  VA 
outpatient records dated from January 1994 to February 1998 
reflect treatment the veteran received during that period, 
primarily for disorders related to his cardiovascular and 
gastrointestinal systems.  The records are negative for any 
psychiatric disorder.

VA outpatient and clinical records dated from July 1995 to 
March 1998 outline treatment the veteran received during that 
period for numerous medical disorders, including depression 
and his service-connected anxiety disorder.  

The veteran was afforded VA psychiatric examination in August 
1998, during which he reported that his medical problems, 
which include arthritis, diabetes, and heart problems, were 
making it difficult for him to care for his farm and 
livestock.  He stated that his appetite was good, but 
complained of waking up frequently during the night.  He 
reported that he tended to keep stressful feelings to 
himself, he did not cry, and he felt like the world ignored 
him.  He denied suicidal ideation.  Objective examination 
revealed that the veteran dressed casually and neatly.  He 
appeared cooperative and goal-oriented, and was oriented as 
to time, place, and person.  His speech was normal, and he 
was able to organize his thoughts and express himself.  His 
affect and mood were normal.  The VA physician found that the 
veteran showed no signs of psychosis, delusions, 
hallucinations, or organicity.  The veteran's intellect was 
considered average; his memory and judgment were considered 
good.  The diagnosis was "[n]o psychiatric disorder."  

By a February 1999 decision, the RO denied the veteran's 
claim for a compensable rating (an evaluation in excess of 
zero percent) for the service-connected anxiety disorder, 
holding that the then-current evidence of record did not 
indicate that an increased evaluation was warranted.  The 
veteran initiated a timely appeal of the decision in April 
1999.  

Subsequent to the February 1999 RO decision, VA outpatient 
records dated from July 1998 to March 2000 were obtained, 
revealing additional treatment the veteran received for 
depression and anxiety.  The records indicate that the 
veteran reported for VA psychological testing in April 1999.  
It was noted that he did not present with psychotic symptoms 
or cognitive deficits.  The veteran denied suicidal and 
homicidal ideations.  The veteran's wife was present during 
the psychological testing, and told the psychologist that the 
veteran had "always been nervous, hollers a lot, raves on 
and on . . . it is getting worse."  The veteran's thoughts 
were relevant, logical, and coherent.  A Million Clinical 
Multiaxial Inventory - 2 was administered, and demonstrated 
elevation on the clinical syndromes of anxiety and dysthymia, 
and a tendency to complain about a variety of physical 
complaints.  Personality patterns were most consistent with 
Cluster C (avoidant, dependent, obsessive, and passive - 
aggressive traits).  In addition, the veteran's profile 
showed a paranoid quality of mistrusting others (thinking 
others were exploiting, picking on, mistreating, or deceiving 
him).  Projective testing showed themes of lack of 
initiative, lack of energy and determination, apathy, and 
lack of resources to succeed.  Simplified thinking, poor goal 
planning, passivity, and interpersonal alienation were also 
evident.  The veteran's defense mechanisms appeared to be 
rationalization, devaluation, and displacement.  The examiner 
noted that the veteran may be rationalizing and justifying 
job and financial difficulties by a socially acceptable 
explanation of illness he experienced during his active 
service.  By using devaluation, the veteran repetitively 
recalled past injustices and anticipated future 
disappointment, which maintained his emotional suffering and 
depressive symptoms.  The examiner noted that this was 
consistent with the veteran's feelings of perceived 
alienation and abandonment by his children and the 
government.  Displacement was used to discharge his anger or 
irritability to others directly or indirectly.  

The diagnostic impressions in April 1999 revealed that the 
psychological tests were most consistent with a diagnosis of 
chronic generalized anxiety disorder, dysthymia, somatic 
complaints, and Cluster C personality traits.  The examiner 
characterized the veteran's level of distress as moderate.  
The VA psychologist reported that the veteran had poor 
psychological insight, displayed ineffective coping 
mechanisms, and had become socially withdrawn.  It was 
further noted that psychotherapy was not likely to be 
effective in the veteran's case due to his lack of insight, 
the chronicity of his symptoms, and his psychological 
investment in maintaining his perceptions.  

Also in April 1999, the veteran was seen by K.G., M.D., a VA 
geriatric neuropsychiatrist who, as shown by the VA 
outpatient records, has been the veteran's primary provider 
of treatment for his anxiety disorder.  Dr. G.'s April 1999 
clinical report shows that treatment of the veteran's anxiety 
disorder and dysthymia required the use of Sertraline, which 
had been prescribed since 1995 to maintain "even minimal" 
social functioning.  Dr. G. noted, however, that the 
veteran's response to the medication had been unsatisfactory 
and he remained quite symptomatic.  Dr. G. reported that the 
veteran's prior Global Assessment of Functioning (GAF) scores 
were in the range of moderate symptoms despite treatment by 
medication.  Dr. G. stated that he had reviewed the veteran's 
diagnosis, and significant symptoms were still present, 
including chronic unhappiness, social isolation and 
withdrawal, tearfulness, and poor sleep.  It was noted that 
then-current treatments and interventions remained necessary 
in light of the veteran's poor function.  

An October 1999 VA outpatient record also reflects diagnosis 
of generalized anxiety disorder and dysthymia.  The physician 
noted that previous psychological testing had not revealed 
frank psychosis, but did endorse suspiciousness, paranoia, 
and interpersonal alienation.  It was noted that the veteran 
remained in a suboptimal mood despite attempts at using a 
variety of medications, and his baseline was difficult to 
gauge given the chronicity of his dysthymia.  

By a March 2000 rating decision, the RO held that the most 
recent evidence of record supported a finding that the 
veteran experienced occupational and social impairment due to 
mild or transient symptoms.  Accordingly, the disability 
rating assigned the service-connected generalized anxiety 
disorder with dysthymia was increased from zero percent to 10 
percent under Diagnostic Code 9400.  The veteran was notified 
of the determination by a statement of the case issued in 
March 2000.  

Additional VA outpatient records, dated from June 1999 to 
March 2000, include a March 2000 clinical record from Dr. G., 
noting that the veteran had only partially responded to 
treatment by medication.  Dr. G. reported that additional 
review of the veteran's diagnosis revealed that significant 
symptoms and problem were still present.  Specifically, Dr. 
G. found that the veteran suffered ongoing social and 
occupational impairment from his mental condition.  His 
ability to work effectively and efficiently were regularly 
compromised by his anxiety, despair, and tendency to mistrust 
the intentions and motives of others.  The veteran's social 
withdrawal from nearly all human contact, except for his 
spouse and immediate neighbors, was a result of his anxiety 
condition and impacted his ability to personally function.  
His activities of daily living were maintained with much 
effort at minimal, rather than "normal" levels.  The 
veteran's work efficiency had progressively decreased, 
compromising his ability to maintain his farm, and made him 
unable to help neighbors with community tasks.  His overall 
functioning and enjoyment of the everyday activities (TV, 
movies, conversation, etc.) were unsatisfactory and abnormal 
due to his depressed moods, anxiety, and suspiciousness.  The 
veteran's tendency to ruminate about his problems also 
resulted in chronic poor sleep.  Dr. G. noted that the 
veteran's spouse confirmed that he is often "too nervous" 
to remember daily events.  Dr. G. stated that the treatment 
and interventions he provided the veteran remained necessary, 
as his anxiety and dysthymic symptoms were not transient, but 
rather, were long-standing and burdensome to a significant 
degree.  

The veteran presented for VA psychiatric examination in March 
2001, during which he recounted the difficulties he had 
maintaining his farm and livestock.  He stated that his 
appetite was good, but he only slept in "spurts" during the 
night.  He described that he handled stress by hollering and 
yelling.  He stated that crying had not provided much relief 
of his depression.  Objective mental status examination 
revealed that the veteran was casually and neatly dressed.  
He appeared pleasant, likable, cooperative, and goal 
oriented.  He was oriented as to time, place, and person.  
His speech, affect, and mood appeared normal, and he could 
organize and express himself.  There was no evidence of 
psychosis, delusions, hallucinations, or organicity.  The 
veteran's memory was noted as fair, and his judgment was 
good.  The examining physician reported that the veteran was 
"planning to add to what he has and seems to have a rather 
upbeat outlook on life."  The following impression was 
given:
I will go along with very mild anxiety 
though I didn't see much of it.  [The 
veteran] does not appear to be depressed 
and hasn't responded to anti-depressants.  
He does have a gloomy attitude about a 
lot of things in Government.  He is very 
critical about that.  He gets unhappy 
when he gets into it.  

In the substantive appeal, the veteran expressed his 
displeasure with the March 2001 VA examination, complaining 
that the examiner spent more time laughing at his comments 
rather than evaluating his condition.  Accordingly, the 
veteran was afforded another VA psychiatric examination in 
August 2001.  The objective psychiatric examination in August 
2001 revealed that the veteran was cleanly dressed and 
courteous, but somewhat disheveled.  The physician reported 
that the veteran appeared to complain that he did not receive 
sufficient support from the government, and thought that most 
of his health problems were service connected.  The examiner 
stated that the veteran did not have a "good and clear 
understanding of this concept."  The veteran did not 
demonstrate understanding of higher mental functions, and the 
veteran himself complained that he did not have a good 
memory.  He had good contact with outside reality.  The 
physician reported that the veteran did not exhibit anxiety 
manifestations, and stated further:

[The veteran] was comfortably sitting in 
his chair with no tremulousness and 
actually did not complain of [an] 
internal burning anxiety feeling that a 
true anxiety ridden patient would report.  
Nevertheless, I do not want to hurt the 
veteran, and because actually he was 
discharged with the diagnosis of 
"hysteria," I maintain the mild anxiety 
diagnosis in order to give him the 
benefit of the doubt.  However, we should 
note that the veteran had a successful 
life as a farmer and he applied for 
psychiatric help only about 4 years ago 
for the first time.  

The Axis I diagnosis on the August 2001 VA examination was 
limited anxiety disorder.  The Axis IV diagnosis concerned 
the veteran's worries about his advancing age, his lessening 
ability to maintain his farm, and a concern that the 
government should be helpful.  The physician provided a GAF 
score of "about 60."  

At the December 2001 hearing, the veteran testified about the 
negative effect his anxiety disability had on his daily life, 
primarily the detrimental effect it had on his ability to 
maintain his farm.  The veteran's spouse testified that she 
had to personally accompany the veteran as much as possible, 
as he had developed a tendency of becoming unable to function 
on his own.  At the hearing, the veteran submitted an October 
2001 medical record from Dr. G., in which Dr. G. addressed 
some of the findings on the above-outlined August 2001 VA 
examination.  In Dr. G.'s October 2001 clinical record, it 
was reported that the veteran continued to be symptomatic on 
a hard-won regime of low-dose Sertraline, and Trazodone was 
occasionally used as augmentation and/or a sleep facilitator.  

Addressing the findings as shown on VA psychiatric 
examination in August 2001, Dr. G. commented, in part, as 
follows:

? There was no mention of ongoing reports that the 
veteran's mental condition remained significantly 
compromised.

? The veteran's spouse has been able to vividly 
corroborate the severity of the veteran's condition, yet 
she was not consulted at any time during the evaluation.

? The examiner did not address the fact that over the 
course of several years of treatment by Dr. G., the 
veteran consistently had GAF scores in the 51-55 range, 
and had been rated 51 or 52 for the last 21/2 years; a 
rating of moderately severe impairment.

? The physician conducting the August 2001 examination 
gave the veteran a GAF score of 60, which was consistent 
with "moderate" impairment; not "mild," as diagnosed 
in August 2001.

? Much was made of the fact that the veteran was not 
complaining of an "internal burning anxiety feeling" 
at the time of the examination, while the fact was 
ignored that the veteran had a well-documented and 
ongoing decrease in work efficiency, with intermittent 
periods of inability to perform occupational tasks due 
to his depressed mood, anxiety, suspiciousness, poor 
sleep, and poor concentration and memory.

In the October 2001 clinical record, Dr. G. reiterated that 
the veteran suffered ongoing social and occupational 
impairment, and his ability to work effectively was regularly 
compromised by his anxiety and despair, and a mistrust of the 
intentions and motives of others.  The veteran's significant 
social withdrawal was recalled, as was Dr. G.'s finding that 
the veteran's activities of daily living were maintained at 
minimal rather than normal levels.  Again, it was noted that 
the veteran's overall functioning and enjoyment of the 
everyday events were unsatisfactory and abnormal due to his 
depressed moods, anxiety, and suspiciousness.  Dr. G. 
reiterated a diagnosis of generalized anxiety disorder, 
moderately severe, with dysthymia.  

Legal Criteria and Analysis

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In regard to 
any request for an increased schedular evaluation, the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).
The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (2001).

The veteran's service-connected generalized anxiety disorder 
with dysthymia is currently rated under the criteria of 38 
C.F.R. § 4.130, Diagnostic Code 9400, which provide that a 10 
percent evaluation is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted under Diagnostic Code 9400 
when a veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

A 50 percent rating is warranted for generalized anxiety 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for generalized anxiety 
disorder where there is occupation and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the Board finds that the current symptoms of 
the veteran's generalized anxiety disorder with dysthymia 
most nearly approximate a 30 percent disability evaluation 
under Diagnostic Code 9400.  The Board finds that the results 
of VA examinations in March and August 2001, along with the 
other competent evidence of record (most notably VA 
outpatient records dated from 1999 to the present), serve to 
establish sufficient reasonable doubt regarding the increased 
severity of his generalized anxiety disorder symptoms such as 
to warrant the assignment of a 30 percent rating.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The evidence of record 
does not preponderate against an evaluation of 30 percent for 
the veteran's service-connected anxiety disorder inasmuch as 
the veteran's own reports of depressed mood and chronic 
anxiety, along with objective findings by VA physicians, are 
symptomatic of the criteria for a 30 percent rating under 
Diagnostic Code 9400.  In making this determination, the 
Board recognizes the VA regulation providing that when 
evaluating a mental disorder, an evaluation shall be assigned 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2001).

The competent medical evidence does not, however, establish 
that the veteran's anxiety disorder symptoms are indicative 
of a disability evaluation in excess of 30 percent under 
Diagnostic Code 9400.  The Board notes that although the 
veteran suffers from clearly documented difficulties with 
relationships in social situations, and experiences ongoing 
occupational impairment, the evidence of record does not show 
that his occupational and social impairments are the result 
of symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment and abstract thinking; and 
disturbances of motivation and mood that would warrant a 50 
percent rating, or higher, under the criteria of Diagnostic 
Code 9400.  For the above reasons, a 30 percent schedular 
evaluation, and no higher, is granted.  The benefit of the 
doubt is resolved in the veteran's favor to the extent 
indicated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 9400.





ORDER

Entitlement to a disability rating of 30 percent for 
generalized anxiety disorder with dysthymia is granted, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

